DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/21 has been entered.

Response to Arguments
Applicant’s arguments, see response, filed 10/29/21, with respect to Claims 1-7, 9-14 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn, in view of the amendments and arguments, and a notice of allowance has been issued below. 

Allowable Subject Matter
Claims 1-7, 9-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record does not teach or suggest a microstructure for a liquid crystal display backlight comprising a substrate and a first peak and a second peak formed on the substrate, wherein: the first peak and the second peak exhibit right-and-left symmetry, a tip of the first peak is inclined in a direction away from a tip of the second peak relative to a bottom of the first peak, the first peak has a reflecting surface which is close to the second peak and a light-emerging surface which is away from the second peak, and the second peak has a reflecting surface which is close to the first peak and a light-emerging surface which is away from the first peak, wherein the reflecting surface is formed by 
The prior art of Shiau (US 2011/0228387 A1 of record) discloses a microstructure for a liquid crystal display backlight comprising a substrate and a first peak and a second peak formed on the substrate, wherein: the first peak and the second peak exhibit right-and-left symmetry, a tip of the first peak is inclined in a direction away from a tip of the second peak relative to a bottom of the first peak, the first peak has a reflecting surface which is close to the second peak and a light-emerging surface which is away from the second peak, and the second peak has a reflecting surface which is close to the first peak and a light-emerging surface which is away from the first peak (Shiau, Figure 6; Paragraph 0037). Shiau fails to disclose that the reflecting surface is formed by coating a reflecting layer such that the light from the substrate does not transmit through the reflecting surface. The prior art of Yang (CN20141831055 20141229 of record) discloses a similar microstructure with first and second peaks exhibiting right-and-left symmetry (Figures 2-3). However, Yang fails to disclose a reflective coating on the first and second peaks. Instead, Yang uses total internal reflection and incident angles to establish a reflecting surface within each peak. The claimed limitations necessarily require a strictly reflecting surface, since the coating does not allow light from the substrate to transmit through the reflecting surface; therefore, Yang fails to disclose the claimed limitations. 
Therefore, Claim 1 is allowed. Claims 2-7 and 9-14 are allowed by virtue of their dependence on allowed claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871